
	

114 S3311 IS: CO-OP Consumer Protection Act of 2016
U.S. Senate
2016-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3311
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2016
			Mr. Sasse (for himself, Mr. Portman, Mr. Cotton, Mr. McCain, and Mr. Vitter) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exempt individuals whose health plans under the
			 Consumer Operated and Oriented Plan program have been terminated from the
			 individual mandate penalty.
	
	
 1.Short titleThis Act may be cited as the CO-OP Consumer Protection Act of 2016. 2.Exemption of participants in terminated plans under Consumer Operated and Oriented Plan program (a)In generalSubsection (e) of section 5000A of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (6)Participants in certain terminated Consumer Operated and Oriented Plan program plansAny applicable individual, if— (A)the individual was enrolled in a qualified health plan offered by a qualified nonprofit health insurance issuer (as defined in subsection (c) of section 1322 of the Patient Protection and Affordable Care Act) receiving funds through the Consumer Operated and Oriented Plan program established under such section for such plan, and
 (B)during any month while the individual was so enrolled, such issuer terminated or otherwise discontinued providing all plans of the issuer in the area in which the individual resides,
						for such month and any subsequent month..
 (b)Effective dateThe amendment made by this section shall apply to months in taxable years beginning after December 31, 2013.
			
